 

Exhibit 10.9

Savara Inc. 2015 Omnibus Incentive Plan

Incentive Stock Option Grant Agreement – Exempt Employees

THIS INCENTIVE STOCK OPTION GRANT AGREEMENT (this “Agreement”), effective as of
[●] (the “Grant Date”), is entered into by and between Savara Inc., a Delaware
corporation (the “Company”), and [●] (the “Participant”).

1.Grant of Option. The Company hereby grants to the Participant [NUMBER] stock
options (the “Options”). Each Option entitles the Participant to purchase one
(1) Common Stock of the Company, par value $0.001 per share (the “Shares”), at
the exercise price of $[●] per Share (the “Exercise Price”) pursuant to the
Savara Inc. 2015 Omnibus Incentive Plan (the “Plan”).  

Participant should consult with Participant’s own tax advisor regarding the tax
effects of this Option  

2.Subject to the Plan.  This Agreement is subject to the provisions of the Plan,
and, unless the context requires otherwise, terms used herein shall have the
same meaning as in the Plan.  In the event of a conflict between the provisions
of the Plan and this Agreement, the Plan shall control.  All questions of
interpretation concerning this Agreement and the Plan shall be determined by the
Committee or its designee.  All such determinations shall be final or
conclusive, and binding upon all persons having an interest in the Option as
provided in the Plan.

3.Term of Option. Unless the Option terminates earlier pursuant to the
provisions of this Agreement, the Option shall expire ten years from the Grant
Date, except as provided in paragraph (6) of Section 6.

4.Vesting. The Options shall become vested with respect to 1/16th on each
three-month anniversary of [Enter Vesting Commencement Date] until all of the
Options have vested; provided, however, that the Participant is providing
Services on each such vesting date.

5.Exercise of Option

(a)Manner of Exercise. To the extent vested, the Option may be exercised, in
whole or in part, by delivering notice to the Company in accordance with
paragraph (g) of Section 9 in such form as the Company may require from time to
time (the “Exercise Notice”). Such Exercise Notice shall specify the number of
Options being exercised, and shall be accompanied by full payment of the
Exercise Price of such Shares in a manner permitted under the terms of Section
5.5 of the Plan, except that payment with previously acquired Shares may only be
made with the consent of the Committee.  

 

--------------------------------------------------------------------------------

 

(b)Issuance of Shares.  Upon exercise of the Option and payment of the Exercise
Price for the Shares as to which the Option is exercised, the Company shall
issue to the Participant the applicable number of Shares in the form of fully
paid and non-assessable Shares.

(c)Capitalization Adjustments. The number of Shares subject to the Option and
the Exercise Price shall be equitably and appropriately adjusted, if applicable,
as provided in Section 12.2 of the Plan.

(d)Withholding.  No Shares will be issued on exercise of the Option unless and
until the Participant pays to the Company, or makes satisfactory arrangements
with the Company for payment of, any federal, state or local taxes required by
law to be withheld in respect of the exercise of the Option.  The Participant
hereby agrees that the Company may withhold from the Participant’s wages or
other remuneration the applicable taxes.  At the discretion of the Company, the
applicable taxes may be withheld in kind from the Shares otherwise deliverable
to the Participant on exercise of the Option, up to the Participant’s minimum
required withholding rate or such other rate that will not trigger a negative
accounting impact.  

(e)Notice of Disposition. Participant agrees to notify the Company in writing
within fifteen (15) days after the date of any disposition of any of the Shares
issued upon exercise of the Option that occurs within the later of two (2) years
after the Grant Date or within one (1) year after such Shares are transferred to
the Participant.

6.Termination of Employment

1.Termination of Employment Other Than Due to Retirement, Death, Disability or
Cause the following shall apply:

(a)If any of the following occurs (A) the Company terminates the Participant’s
employment and such termination is not caused by breach of the employment
contract by the Participant, or (B) the Participant terminates the employment
due to the Company’s material breach of the employment contract, then the Option
granted herein shall remain available on unchanged terms and remain exercisable
as if the Participant had still been employed.

(b)If the Participant terminates his or her employment as an Employee, and the
termination is not caused by the Company’s material breach of the employment
contract between the Company and the Participant, the Option shall be
exercisable for ninety (90) days after Participant ceases to be an Employee, to
the extent that the Option is vested on the effective date of
termination.  Unless otherwise provided by the Administrator, Options that are
not exercised within the ninety (90) days period shall immediately lapse without
further notice or compensation.  

 

--------------------------------------------------------------------------------

 

2.Retirement. If the Participants employment terminates because the Participant
reaches the age of retirement for employees in the Company or because the
Employee is entitled to receive old-age pension from the Danish state or the
Company, then the Option granted herein shall remain available on unchanged
terms and remain exercisable as if the Employee had still been

3.Death. Upon the Participant’s death, unless the Option has earlier terminated,
the Participant's executor or personal representative, the person to whom the
Option shall have been transferred by will or the laws of descent and
distribution, or such other permitted transferee, as the case may be, may
exercise the Option in accordance with paragraph (a) of Section 5, to the extent
vested, provided such exercise occurs within twelve (12) months after the date
of the Participant 's death or the end of the term of the Option pursuant to
Section 3, whichever is earlier.

4.Disability. If the Participant ceases to be an Employee as a result of the
Participant’s Disability, then the Option granted shall remain available on
unchanged terms and remain exercisable as if the Participant had still been
employed.

5.Cause. If the Company terminates the employment due to breach of the
employment contract by the Participant, or if the Company summarily terminates
the employment for cause (as defined in applicable Danish Law and Danish Case
Law), all unexercised Options will lapse immediately without further

6.Automatic Extension of Exercise Period.  Notwithstanding any provisions of
Section 3 or Section 6.1-6.4 to the contrary, if on the last business day of the
term of the Option under Section 3 or if following termination of Service and
during any part of the time period set forth in the applicable paragraph of this
Section (i) exercise of the Option is prohibited by applicable law or (ii) the
Participant may not purchase or sell Shares due to a “black-out period” of a
Company insider trading policy, the term of the Option under Section 3 or the
time period to exercise the Option under Section 3 or Section 6.1-6.4, as
applicable, shall be extended until the later of (x) thirty (30) days after the
end of the applicable legal prohibition or black-out period or (y) the end of
the time period set forth in the applicable paragraph of this Section.

7.Good Leaver Following a Change in Control.

(a)Effect on Options.  If the Option is to be assumed by the successor
corporation (or the parent thereof) in connection with a Change in Control (as
defined in the Plan) or is otherwise to be continued in full force and effect
pursuant to the terms of the Change in Control transaction, then none of the
Options shall vest on an accelerated basis upon the occurrence of that Change in
Control, and the Participant shall accordingly continue to vest the Options in
one or more installments in accordance with the provisions of this Agreement.
However, upon a termination of Participant’s employment due to reasons covered
by sub-section (a) under section 6 (1), by section 6 (2) or by section 6 (4) of
“Termination of Employment” in this Agreement within twelve (12) months
following such Change in Control, all the Options shall automatically vest in
full on an accelerated basis so that such Option shall immediately become
exercisable and may be exercised for any or all of those option shares as vested
shares.  The Option shall remain so exercisable until the Expiration Date.

 

--------------------------------------------------------------------------------

 

8.Taxation according to Special Rules: By signing this Agreement, the
Participant and Savara ApS (the “Danish Employer”) agrees that the Options
covered by this Agreement, to the extent that Options are exercised, should be
covered by Article 7P in the Danish Assessment Act, provided that the conditions
to use Article 7P in the Danish Assessment Act are fulfilled.

Tax implications of the Participant are of no concern to the Danish Employer or
the Company.

9.Miscellaneous.

(a)No Rights of Stockholder. The Participant shall not have any of the rights of
a stockholder with respect to the Shares subject to this Option until such
Shares have been issued upon the due exercise of the Option.

(b)No Registration Rights; No Right to Settle in Cash.  The Company has no
obligation to register with any governmental body or organization (including,
without limitation, the U.S. Securities and Exchange Commission (“SEC”)) any of
(a) the offer or issuance of any Award (including this Option), (b) any Shares
issuable upon the exercise of this Option, or (c) the sale of any Shares issued
upon exercise of this Option, regardless of whether the Company in fact
undertakes to register any of the foregoing.  In particular, in the event that
any of (x) any offer or issuance of this Option, (y) any Shares issuable upon
exercise of this Option, or (z) the sale of any Shares issued upon exercise of
this Option are not registered with any governmental body or organization
(including, without limitation, the SEC), the Company will not under any
circumstance be required to settle its obligations, if any, under this Plan in
cash.

(c)Nontransferability of Option. The Option shall be nontransferable otherwise
than by will or the laws of descent and distribution, and during the lifetime of
the Participant, the Option may be exercised only by the Participant or, during
the period the Participant is under a legal disability, by the Participant's
guardian or legal representative.  Notwithstanding the foregoing, the
Participant may, by delivering written notice to the Company, in a form provided
by or otherwise satisfactory to the Company, designate a third party who, in the
event of the Participant’s death, shall thereafter be entitled to exercise the
Option.

(d)Severability.  If any provision of this Agreement shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (i) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (ii) not affect any other
provision of this Agreement or part thereof, each of which shall remain in full
force and effect.

(e)Governing Law. This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of California, other than its conflict of
laws principles.

 

--------------------------------------------------------------------------------

 

(f)Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

(g)Notices. Any document relating to participation in the Plan or any notice
required or permitted hereunder shall be given in writing and shall be deemed
effectively given (except to the extent that this Agreement provides for
effectiveness only upon actual receipt of such notice) upon personal delivery,
electronic delivery at the e-mail address, if any, provided for Participant by
the Company (or, if applicable the Affiliate for whom Participant provides
Services), or upon deposit in the U.S. Post Office or foreign postal service, by
registered or certified mail, or with a nationally recognized overnight courier
service, with postage and fees prepaid, addressed to the other party at the
address of such party set forth or at such other address as such party may
designate in writing from time to time to the other party.  Notice by mail shall
be deemed delivered on the date on which it is postmarked.

Mailed notices to the Company should be addressed to:

Savara Inc.

6836 Bee Cave Road

Building III, Suite 200

Austin, TX 78746

Attention: Chief Financial Officer

Mailed notice to the Participant should be addressed to the Participant at the
Participant’s address as it appears on the records of the Company or the
Affiliate for whom Participant is providing Services or a successor company (or
a subsidiary or parent thereof).  The Company or the Participant may by writing
to the other party, designate a different address for notices.  

The Plan documents, which may include but do not necessarily include: the Plan,
this Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to Participant
electronically.  In addition, if permitted by the Company, Participant may
deliver electronically the Exercise Notice called for by paragraph (a) of
Section 5 to the Company or to such third party involved in administering the
Plan as the Company may designate from time to time.  Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company.

Participant acknowledges that Participant has read this paragraph (g) of Section
8 and consents to the electronic delivery of the Plan documents and, if
permitted by the Company, the delivery of the Exercise Notice, as described
above.  Participant acknowledges that he or she may receive from the Company a
paper copy of any documents delivered electronically at no cost to Participant
by contacting the Company by telephone or in writing.  Participant further
acknowledges that the Participant will be provided with a paper copy of any
documents if the attempted electronic delivery of such

 

--------------------------------------------------------------------------------

 

documents fails.  Similarly, Participant understands that Participant must
provide the Company or any designated third party administrator with a paper
copy of any documents if the attempted electronic delivery of such documents
fails.  Participant may revoke his or her consent to the electronic delivery of
documents described above or may change the electronic mail address to which
such documents are to be delivered (if Participant has provided an electronic
mail address) at any time by notifying the Company of such revoked consent or
revised e-mail address by telephone, postal service or electronic
mail.  Finally, Participant understands that he or she is not required to
consent to electronic delivery of documents.

(h)Agreement Not a Contract.  This Agreement (and the grant of the Option) is
not an employment or service contract, and nothing in the Option shall be deemed
to create in any way whatsoever any obligation on Participant’s part to continue
as an employee or director of or consultant to the Company or any Affiliate or a
successor company (or a subsidiary or parent thereof), or of the Company or any
Affiliate or a successor company (or a subsidiary or parent thereof) to continue
Participant’s Service as such an employee, director or consultant.

(i)Entire Agreement; Modification. This Agreement and the Plan contain the
entire agreement between the parties with respect to the subject matter
contained herein and may not be modified, except as provided in the Plan or in a
written document signed by each of the parties hereto, and may be rescinded only
by a written agreement signed by both parties.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Grant Date.

 

SAVARA INC.

 

Participant

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Signature

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Name

 

 

 

 

 

SAVARA  ApS:

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 